Citation Nr: 0938678	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  05-39 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial compensable rating greater than 30 
percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1966 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 Regional Office (RO) 
in St. Louis, Missouri rating decision, which granted service 
connection for PTSD and assigned a rating of 30 percent.  

The Veteran's case was remanded by the Board for additional 
development in October 2008.  The case is once again before 
the Board.


FINDING OF FACT

The Veteran's PTSD is manifested by symptoms such as 
nightmares, flashbacks, trouble sleeping, depression, 
irritability, difficulty socializing, problems controlling 
anger and aggressive behavior, anxiety, hypervigilance, and, 
intermittent suicidal and homicidal ideation, but without 
obsessional rituals or thought-processes, inappropriate 
speech, significant memory or concentration problems, near 
continuous panic or depression affecting the ability to 
function, spatial disorientation, or neglect for personal 
appearance or hygiene.


CONCLUSION OF LAW

The criteria for a disability rating of 50 percent, but no 
higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.130, Diagnostic Code (DC) 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all the 
evidence submitted by or on behalf of the Veteran.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

The Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the Veteran 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the Veteran is expected to provide; and (4) 
request that the Veteran provide any evidence in his or her 
possession that pertains to the claim.  The requirement of 
requesting that the Veteran provide any evidence in his 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.

As to VA's duty to notify, this appeal arises from the 
Veteran's disagreement with the initial evaluation following 
the grant of service connection for PTSD.  The United States 
Court of Appeals for the Federal Circuit and the United 
States Court of Appeals for Veterans Claims (Court) have held 
that once service connection is granted the claim is 
substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

Nevertheless, the Board notes that VCAA letters dated in 
October 2002, October 2008, and March 2009 fully satisfied 
the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b)(1) (2008); 
Quartuccio, at 187.  The Veteran was advised that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claims.  The letters informed him that 
additional information or evidence was needed to support his 
claim, and asked him to send the information or evidence to 
VA.  See Pelegrini II, at 120-121.  The October 2008 and 
March 2009 letters also explained to the Veteran how 
disability ratings and effective dates are determined.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  In this regard, the Board 
notes the claim was remanded by the Board in October 2008, in 
part, to afford the RO the opportunity to associate relevant 
VA treatment records after October 2005 with the claims file.  
Such association was completed.  The Veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2008).

The RO provided the Veteran appropriate VA examinations in 
December 2003, August 2004, and May 2009.  The VA examination 
reports are thorough and supported by VA outpatient treatment 
records.  The 2009 examination discussed the clinical 
findings and the Veteran's reported history as necessary to 
rate the disability under the applicable rating criteria.  
The examination also discussed the impact of the disability 
on the Veteran's daily living.  Based on the examination and 
the fact there is no rule as to how current an examination 
must be, the Board concludes the examinations in this case 
are adequate upon which to base a decision.  See Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Increased Initial Rating

As discussed above, a November 2004 rating decision granted 
service connection for PTSD and assigned the Veteran an 
initial compensable rating of 30 percent.  The Veteran claims 
the rating does not accurately depict the severity of his 
current condition.  

As this claim is on appeal from a decision that granted 
service connection and assigned an initial rating, "staged" 
ratings may be assigned, if warranted by the evidence.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability ratings are assigned, under a schedule for rating 
disabilities, based on a comparison of the symptoms found to 
the criteria in the rating schedule.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2008).  When evaluating a mental disorder, 
the rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the Veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based upon all the evidence of record that bears on 
occupational and social impairment, rather than solely upon 
the examiner's assessment of the level of disability at the 
moment of the examination.  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126 (2008).  If there is a 
question as to which evaluation to apply to the Veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).  

The General Rating Formula for Mental Disorders provides, in 
pertinent part:

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events) . . . . 
. . . . 30

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships . . . . . . . . . . . . . . 
. . . . . . . . . 50

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships . . 
. . . . . . . . . . . . . . . . . . . . . 
. . . . . . . . . 70

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or name . . . . . . . . . . . 
. . . . . . . . . . . . . . 100

38 C.F.R. § 4.130, DC 9411 (2008). 

Ratings are assigned according to the manifestation of 
particular symptoms.  However, the use of the term "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms 
after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  Accordingly, the evidence considered in 
determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, VA must consider all symptoms of a Veteran's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV (American Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

Additionally, a Global Assessment of Functioning (GAF) score 
is often used by treating examiners to reflect the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Richard v. Brown, 9 Vet. App. 266 (1996). 

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships. GAF scores ranging 
from 51 to 60 reflect moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job). See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes].  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).

In this case, the Board has considered the requirement of 38 
C.F.R. § 4.3 to resolve any reasonable doubt regarding the 
level of the Veteran's disability in his favor.  After a 
careful review of the record and for reasons and bases 
expressed immediately below, the Board finds that the medical 
records as a whole support an increased rating for the 
Veteran's PTSD to 50 percent, but no more, for all relevant 
time periods.  See 38 C.F.R. § 4.7.

The Veteran filed a claim to reopen a previously denied 
application for service connection for PTSD in September 
2002.  The RO granted the claim in a November 2004 rating 
decision and assigned an initial compensable rating of 30 
percent, effective the date of claim receipt.  The claims 
file indicates that the Veteran had been undergoing 
psychiatric treatment from at least August 2001 and had been 
diagnosed with PTSD by December 2002.  Treatment notes 
indicate an inconsistent diagnosis of PTSD.  During his 
treatment from at least August 2002 to the present, the 
Veteran regularly reported nightmares, flashbacks, trouble 
sleeping, depression, irritability, difficultly socializing, 
problems controlling anger and aggressive behavior, among 
other symptoms of PTSD.  The Veteran also occasionally 
reported suicidal ideation, although on multiple occasions he 
denied the same.

The Veteran was afforded a VA examination in December 2003.  
The examiner noted review of the claims file and VA treatment 
records.  The Veteran reported having a stable marriage with 
his wife and that he was working for Goodwill in a 
supervisory capacity.  The Veteran denied having close 
friends, suicidal ideation, frequent nightmares, 
hallucinations, delusions, or obsessive behavior.  The 
Veteran did report problems sleeping and anxiety.  The 
Veteran's speech was normal and he displayed mild 
hypervigilance.  The examiner did not diagnose PTSD, but an 
affective disorder due to alcohol and drug dependency in 
recent remission.  The examiner assigned a GAF score of 45.

The Veteran was afforded another VA examination in August 
2004.  The examiner reviewed the claims file.  The Veteran 
reported about four previous hospital admissions, with the 
last being in May 2004, when he was treated for stress and 
alcohol and cocaine abuse.  The Veteran reported occasional 
intrusive thoughts and nightmares approximately once or twice 
per month, anxiety, feelings of isolation, mild avoidance 
symptoms including conversations and television shows, 
irritability, hyperarousal, exaggerated startle response, 
concentration problems, restricted affect, impaired impulse 
control, depression, sleep problems, and paranoia.  The 
Veteran denied or there was no evidence of flashbacks, mania, 
hallucinations, or delusions.  The Veteran's speech was 
appropriate in content and manifestation.  The Veteran's mood 
was dejected and anxious, with fair insight and judgment.  
The Veteran denied suicidal or homicidal ideation.  The 
examiner stated that, while the Veteran reported PTSD 
symptoms, his substance abuse appeared to be the Veteran's 
primary condition.  The examiner diagnosed PTSD, chronic with 
episodic symptom pattern, and polysubstance dependence 
including history of alcohol, marijuana, and cocaine abuse.  
The examiner assigned a GAF score of 40, but noted his score 
for PTSD alone would be 60 and often higher during less 
stressful times.

The Veteran was afforded another VA examination in May 2009, 
in compliance with the October 2008 Board remand.  The 
Veteran described his relationship with his wife as good and 
as "pretty good" with his two children.  The Veteran named 
his wife, children, and sisters as part of his social support 
system.  The Veteran claimed to have few leisure activities 
he enjoyed, but did state he enjoys cooking, walking his dog, 
and working in the yard.  The Veteran acknowledged a history 
of assaultive and violent behavior.  The Veteran stated he 
was Catholic and that he was active in his church at the 
time.  The Veteran reported experiencing nightmares, 
flashbacks, intrusive thoughts, avoidance, memory issues, 
diminished interest or participation in significant 
activities, feelings of detachment or estrangement, a sense 
of foreshortened future, sleep problems, irritability, 
concentration problems, hypervigilance, and exaggerated 
startle response.  As to social interaction, the Veteran had 
a tendency to socially isolate himself, which prevented the 
Veteran and his wife from going places and doing things that 
normal couples would do.  In addition, the Veteran would make 
plans for social activities, but refuse to attend at the last 
moment.  On examination, the Veteran was well groomed, with 
normal affect, depressed mood, but denied suicidal or 
homicidal ideation, obsessions, phobia, or mania.  The 
Veteran reported a work history primarily in sales, including 
insurance, cars, and encyclopedias.  The Veteran claimed to 
have been unemployed for the previous 4 to 5 years because of 
his depression and COPD.  The Veteran noted problems with 
authority figures.  The Veteran scored in the "extremely 
severe" range of depression on the Beck Depression Inventory 
- II examination and a score on the Mississippi Scale for 
Combat Related PTSD consistent with information obtained 
during the examination.  Based on the Veteran's reported 
symptoms, the examiner stated that his reported symptoms 
"are considered to be severe and are considered to have a 
significant impact on both his social and occupational 
functioning."  The examiner noted the Veteran's long history 
of substance abuse and opined, "His substance abuse symptoms 
are likely related to his [PTSD] symptoms in that it is a way 
to mitigate the [PTSD] symptomatology."  The examiner 
continued the Veteran's diagnosis of PTSD, substance abuse, 
and depressive disorder and assigned a GAF score of 50, 
noting the score would have been 60 if the PTSD were the only 
diagnosis present.

The Board concludes the objective medical evidence and the 
Veteran's statements regarding his symptomatology shows 
disability that more nearly approximates that which warrants 
the assignment of a 50 percent disability rating.  See 
38 C.F.R. § 4.7 (2008).  The Board further notes, the VA 
outpatient treatment records indicate on-going medical and 
psychiatric treatment for PTSD.  As explained in more detail 
above, the symptoms throughout the Veteran's treatment are 
substantially consistent.  For this reason, staged ratings 
are not applicable.  See Fenderson, supra.  Therefore, as 
explained above, the medical evidence supports the Board's 
conclusion that a 50 percent rating is warranted for the 
Veteran's PTSD.

However, a rating greater than 50 percent is not appropriate 
for any period of time since service connection was awarded 
because the Veteran does not have severe or total social and 
occupational impairment.  Although the Veteran clearly has a 
serious disability, he exhibits few of the symptoms noted as 
applicable for a 70 percent rating.  He does not exhibit 
illogical, obscure or irrelevant speech.  He is not in a 
near-continuous state of panic, depression or disorientation.  
He has never exhibited impairment in thought processes or 
communication, other than some tangentiality of speech 
content.  He does not exhibit inappropriate behavior.  His 
personal hygiene is appropriate.  There is no objective 
evidence of disorientation.  He does have some social 
isolation, but treatment records indicate that he does 
interact socially in his Church, where he actively 
participates.  The Veteran also has a good relationship with 
his wife, children, and sisters, who he relies on as part of 
his social support system. 

The Board acknowledges that for all relevant time periods the 
Veteran's GAF scores have ranged between approximately 35 and 
50.  These scores suggest a serious to marked impairment of 
functioning.  However, as noted above, the August 2004 and 
May 2009 examination reports both indicated that the 
Veteran's GAF score would equate to 60 if PTSD were the only 
diagnosis present.  A bifurcation of the Veteran's GAF score 
clearly shows that the Veteran's PTSD is not nearly severe as 
he portrays.  Consideration has been given to the Court's 
holding in Mittleider v. West, 11 Vet. App. 181 (1998), which 
held, in pertinent part, that when it is not possible to 
separate the effects of the service-connected condition from 
a nonservice-connected condition, 38 C.F.R. § 3.102 requires 
that reasonable doubt on any issue be resolved in the 
veteran's favor, and that such signs and symptoms be 
attributed to the service-connected condition.  However, as 
noted, there are two competent medical opinions that 
distinguish the Veteran's GAF score between his PTSD and his 
non-serviced connected psychiatric disabilities.  

Moreover, notwithstanding the foregoing, the Board finds that 
the consultation report that assigned GAF scores in the 40 to 
45 range are not supported by the findings made in those 
reports.  For example, while an October 2006 consultation 
assigned the Veteran a GAF score of 40, which indicative of 
some impairment in reality testing or communication or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood, the contemporaneous 
mental status evaluation indicated that his mood, affect, 
thought process, memory, concentration, and orientation to 
time, place, and person were all normal.  He also denied 
delusions, hallucinations, obsessions, suicidal ideation, or 
aggressive behavior.  

Further, with respect to the Veteran's occupational 
impairment, the Board acknowledges a significant level of 
impairment.  The Board observes the Veteran reported in 
November 2003 he had had difficulty remaining in one job 
since leaving the military.  Typically the Veteran would not 
keep a job for more than 6 to 9 months.  In between permanent 
jobs, the Veteran would work for a temp agency.  In late 2003 
the Veteran worked for Goodwill in a supervisory capacity.  
During his May 2009 VA examination, the Veteran reported he 
had not worked in the previous 4 to 5 years because of his 
depression and COPD.  Thus, the Veteran has been able to work 
in the past, at either a permanent or temporary position, 
including responsible positions that require supervision of 
other employees.  While the Veteran may not be currently 
working, his unemployment, in part, appears to be due to 
physical problems.  Although the Veteran has significant 
occupational impairment, the Board finds that based on the 
Veteran's work history and his contributory physical disorder 
he does not have a severe or total occupational impairment.  
Moreover, the Board notes that the 50 percent rating assigned 
herein is a recognition of significant industrial impairment.  
Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

In summary, the reasons and bases set forth above, the Board 
concludes that an increased rating of 50 percent, but no 
more, is warranted for any time during the appeal period.  
See Fenderson, supra.  

The Board also has considered whether the Veteran is entitled 
to a greater level of compensation on an extraschedular 
basis.  Ordinarily, the VA Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2008).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
Veteran's level of disability and symptomatology and is found 
inadequate, the Board must determine whether the Veteran's 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected PTSD is inadequate.  A comparison between the level 
of severity and symptomatology of the Veteran's PTSD with the 
established criteria shows that the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does show the Veteran has 
been hospitalized on multiple occasions over the past years 
for his PTSD and other mental disorders.  However, 
hospitalization appears to have been on average of less than 
once per year and for a relatively short duration in each 
instance.  Additionally, there is not shown to be evidence of 
marked interference with employment due to the disabilities.  
The Veteran was able to work in permanent and temporary 
positions, including supervisory positions, until 4 to 5 
years ago.  His current unemployment is based, in part, on 
breathing problems due to his COPD.  

In short, there is nothing in the record to indicate that the 
service-connected disabilities on appeal cause impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  The Board, therefore, has determined that 
referral of this case for extraschedular consideration 
pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to a rating of 50 percent for PTSD is granted, 
subject to the laws and regulations controlling the award of 
monetary benefits.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


